Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 1 of 19
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 10, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        KELLY THOMAS,                 § CIVIL ACTION NO.
                 Plaintiff,           § 4:20-cv-03612
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        LIFE PROTECT 24/7             §
        INC d/b/a LIFE                §
        PROTECT 24/7,                 §
                    Defendant.        §

                         OPINION AND ORDER
                      DENYING MOTION TO DISMISS
            The motion by Defendant Life Protect 24/7, Inc, doing
       business as Life Protect 24/7, to dismiss the amended complaint
       of Plaintiff Kelly Thomas is denied. Dkt 13.
                  1. Background
            Congress enacted the Telephone Consumer Protection Act
       in 1991 in response to a “torrent of vociferous consumer
       complaints about intrusive robocalls.” Barr v American Association
       of Political Consultants, 140 SCt 2335, 2344 (2020). It imposes a
       number of restrictions on the use of automated telephone
       equipment. See 47 USC § 227.
            Pertinent here, § 227(b)(1)(A)(iii) essentially bans robocalls
       to cell phones, with § 227(c)(5) and 47 CFR § 64.1200(c) making
       it “unlawful for a caller to make telephonic solicitations to a
       residential telephone number listed on the federal do-not-call
       registry.” Cunningham v Mark D. Guidubaldi & Associates LLC,
       2019 WL 1119365, *2 (ED Tex), adopted by 2019 WL 1117915;
       see also Morris v Hornet Corp, 2018 WL 4781273, *4 (ED Tex),
       adopted by 2018 WL 4773547. The TCPA also “creates a private
       right of action for persons to sue to enjoin unlawful uses of
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 2 of 19




       autodialers and to recover up to $1,500 per violation or three
       times the plaintiffs’ actual monetary losses.” Facebook, Inc v
       Duguid, 141 SCt 1163, 1168 (2021), citing 47 USC § 227(b)(3).
            Unfortunately, anyone with a cell phone knows that the
       threat of civil action hasn’t stopped unsolicited robocalls from
       annoying consumers. Thomas lives in Katy, Texas and is one of
       those annoyed consumers. Dkt 9 at ¶ 6. She accuses Life Protect
       of being a robocall offender. Id at ¶¶ 15, 18–20; Dkt 17 at 1–2.
       Life Protect is a corporation that sells medical alert devices with
       its principal place of business in Norfolk, Virginia. Dkt 9 at ¶ 8;
       Dkt 13 at 8. It also appears to be incorporated there, according
       to records of the Virginia State Corporation Commission. See
       https://cis.scc.virginia.gov/EntitySearch/Index
            Thomas claims that she’s been on the federal do-not-call
       registry since July 2008. Dkt 9 at ¶ 16. She alleges that Life Protect
       nonetheless called her personal cell phone “on a repetitive and
       continuous basis for solicitation purposes” beginning in
       September 2019. Id at ¶ 13. Each time she answered, she “heard
       a pre-recorded voice before anyone came on the line, indicating
       to her that the call was made using an automated telephone
       dialing system.” Id at ¶ 18. And whenever she did speak with a
       live person, she “was solicited to purchase one of Defendant’s
       medical alert devices.” Id at ¶ 19.
            During one of these calls in December 2019, Thomas
       actually purchased a medical alert device “to ascertain who was
       responsible for the calls.” Id at ¶ 20. Her credit-card statement
       depicts that charge along with two telephone numbers. Dkt 9
       at ¶¶ 22–23; see Dkt 9-2 (credit card statement). Thomas says
       that she called both numbers and heard an automated message
       indicating that she had reached “Life Protect 24/7.” Dkt 9
       at ¶ 24. Life Protect also mailed a confirmation of the purchase
       and the product itself to Thomas in Texas. Id at ¶ 21; Dkt 9-1
       (order confirmation form); Dkt 17 at 8.
            Thomas brought action against Life Protect in October 2020
       for violating several provisions of the TCPA and the Texas
       Business & Commerce Code. Dkt 1 at ¶¶ 23–44. She then
       amended her complaint in November 2020, keeping the causes




                                         2
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 3 of 19




       of action the same while adding to her factual allegations. See
       generally Dkt 9.
            Life Protect moved to dismiss the amended complaint in
       December 2020. It challenges subject matter and personal
       jurisdiction, while also arguing that Thomas didn’t sufficiently
       plead her claim under the Texas Business & Commerce Code.
       Dkt 13. Thomas responded. Dkt 17. The parties argued the
       motion in March 2021. Dkt 33. Thomas there withdrew her claim
       under the Texas Business & Commerce Code, which was
       dismissed. Dkt 33 at 25.
            Life Protect was also recently before another court in the
       Southern District of Texas on a similar matter. Thomas is
       apparently a member of a “Facebook group that seeks to file
       lawsuits against various companies based on alleged robocalls.”
       Id at 22–23. One member of that Facebook group brought action
       against Life Protect in June 2020, which was pending before
       Judge Kenneth M. Hoyt until the plaintiff voluntarily dismissed
       her action. See Pepper v Life Protect 24/7 Inc, Civil Action
       No 20-02154, Dkts 40, 41.
                 2. Legal standard
                     a. Subject matter jurisdiction
            Rule 12(b)(1) of the Federal Rules of Civil Procedure permits
       a defendant to seek dismissal of an action for lack of subject
       matter jurisdiction. This includes a challenge to the standing of
       the plaintiff to assert a claim and to the constitutionality of the
       TCPA provision that the plaintiff claims has been violated.
            Federal courts are ones of limited jurisdiction. Howery v
       Allstate Insurance Co, 243 F3d 912, 916 (5th Cir 2001), citing
       Kokkonen v Guardian Life Insurance Co of America, 511 US 375, 377
       (1994). A federal court’s decision to hear a case that’s beyond its
       subject matter jurisdiction is not a “mere technical violation,” but
       rather “an unconstitutional usurpation” of power. Charles Alan
       Wright and Arthur R. Miller, Federal Practice and Procedure § 3522
       (West 3d ed June 2021 update). Subject matter jurisdiction is thus
       a threshold matter. Steel Co v Citizens for a Better Environment,
       523 US 83, 94–95 (1998), quoting Mansfield, Coldwater & Lake
       Michigan Railway Co v Swan, 111 US 379 (1884).




                                        3
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 4 of 19




            Dismissal is appropriate “when the court lacks the statutory
       or constitutional power to adjudicate the claim.” In re Federal
       Emergency Management Agency Trailer Formaldehyde Products Liability
       Litigation, 668 F3d 281, 286 (5th Cir 2012), quoting Home Builders
       Association Inc v City of Madison, 143 F3d 1006, 1010 (5th Cir 1998)
       (internal quotations omitted). The burden is on the party
       asserting jurisdiction to establish by a preponderance of the
       evidence that it is proper. New Orleans & Gulf Coast Railway Co v
       Barrois, 533 F3d 321, 327 (5th Cir 2008) (citations omitted).
       Indeed, a presumption against subject matter jurisdiction exists
       that “must be rebutted by the party bringing an action to federal
       court.” Coury v Prot, 85 F3d 244, 248 (5th Cir 1996).
                      b. Personal jurisdiction
            Rule 12(b)(2) of the Federal Rules of Civil Procedure allows
       a defendant to move for dismissal of an action for lack of
       personal jurisdiction. A federal court may exercise jurisdiction
       over a nonresident defendant if the long-arm statute of the forum
       state confers personal jurisdiction over that defendant and
       exercising that jurisdiction is consistent with the Due Process
       Clause of the Fourteenth Amendment. McFadin v Gerber, 587 F3d
       753, 759 (5th Cir 2009) (citation omitted). The Texas long-arm
       statute confers jurisdiction “to the limits of federal due process”
       and thus collapses the personal jurisdiction inquiry here into one
       federal due process analysis. Latshaw v Johnston, 167 F3d 208, 211
       (5th Cir 1999) (citations omitted); Johnston v Multidata Systems
       International Corp, 523 F3d 602, 609 (5th Cir 2008)
       (citation omitted).
            Federal due process permits personal jurisdiction over a
       nonresident defendant who has minimum contacts with the
       forum state, subject to the limit of not offending “traditional
       notions of fair play and substantial justice.” Johnston, 523 F3d
       at 609 (internal quotations omitted). Such contacts may establish
       either general or specific jurisdiction.
            A federal court has general jurisdiction over a nonresident
       defendant “to hear any and all claims” if that defendant’s contacts
       with the forum are so “continuous and systematic” as to render
       it “essentially at home” in the forum. Daimler AG v Bauman,
       571 US 117, 127 (2014), quoting Goodyear Dunlop Tires Operations




                                        4
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 5 of 19




       SA v Brown, 564 US 915, 919 (2011) (internal quotations omitted).
       Demonstrating that general personal jurisdiction exists is difficult
       and requires “extensive contacts between a defendant and a
       forum.” Johnston, 523 F3d at 609, quoting Submersible Systems Inc v
       Perforadora Central SA, 249 F3d 413, 419 (5th Cir 2001). “General
       jurisdiction can be assessed by evaluating contacts of defendants
       with the forum over a reasonable number of years, up to the date
       the suit was filed.” Johnston, 523 F3d at 610, quoting Access
       Telecommunications Inc v MCI Telecommunications Corp, 197 F3d 694,
       717 (5th Cir 1999) (internal quotations omitted). Such contacts
       “must be reviewed in toto, and not in isolation from one
       another.” Johnston, 523 F3d at 610, citing Holt Oil & Gas Corp v
       Harvey, 801 F2d 773, 779 (5th Cir 1986).
            A federal court has specific jurisdiction over a nonresident
       defendant to adjudicate “issues deriving from, or connected with,
       the very controversy that establishes jurisdiction.” Goodyear,
       564 US at 919 (quotation omitted). It exists “when a nonresident
       defendant ‘has purposefully directed its activities at the forum
       state and the litigation results from alleged injuries that arise out
       of or relate to those activities.’” Walk Haydel & Associates Inc v
       Coastal Power Production Co, 517 F3d 235, 243 (5th Cir 2008),
       quoting Panda Brandywine Corp v Potomac Electric Power Co, 253 F3d
       865, 868 (5th Cir 2001). And so, a plaintiff must establish two
       things to establish specific jurisdiction over a non-state
       defendant—first, that minimum contacts exist between the
       defendant and the state; and second, that the harm alleged arises
       out of or relates to the defendant’s forum-related contacts.
       Bulkley & Associates LLC v Department of Industrial Relations, Division
       of Occupational Safety and Health of the State of California, 1 F4th 346,
       351 (5th Cir 2021) (citations omitted); see also Ford Motor Co v
       Montana Eighth Judicial District Court, 141 SCt 1017, 1026 (2021).
       “These rules derive from and reflect two sets of values—treating
       defendants fairly and protecting ‘interstate federalism.’” Ford,
       141 SCt at 1025, quoting World-Wide Volkswagen Corp v Woodson,
       444 US 286, 293 (1980).
            “When a nonresident defendant challenges personal
       jurisdiction, the plaintiff bears the burden of establishing the
       district court’s jurisdiction over the defendant.” Mink v AAAA




                                          5
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 6 of 19




       Development LLC, 190 F3d 333, 335 (5th Cir 1999) (citation
       omitted). Proof by a preponderance of the evidence isn’t
       required. Johnston, 523 F3d at 609 (citation omitted). The plaintiff
       instead meets its burden by “presenting a prima facie case that
       personal jurisdiction is proper.” Quick Technologies Inc v Sage Group
       PLC, 313 F3d 338, 343 (5th Cir 2002) (quotation omitted).
             Once the plaintiff establishes minimum contacts between the
       defendant and the forum state, the burden of proof then shifts to
       the defendant to “show that the assertion of jurisdiction is unfair
       and unreasonable.” Sangha v Navig8 Ship Management Private Ltd,
       882 F3d 96, 102 (5th Cir 2018), citing Wien Air Alaska Inc v
       Brandt, 195 F3d 208, 215 (5th Cir 1999). Such a showing must be
       “‘compelling.’” Sangha, 882 F3d at 102, quoting Burger King, 471
       US at 477. The Fifth Circuit has established five factors that a
       reviewing court should use to determine whether jurisdiction is
       fair and reasonable, being:
                 o First, the burden on the nonresident defendant of
                      having to defend itself in the forum;
                 o Second, the interests of the forum in the case;
                 o Third, the interest of the plaintiff in obtaining
                      convenient and effective relief;
                 o Fourth, the interest of the interstate judicial system
                      in the most efficient resolution of controversies; and
                 o Fifth, the shared interests of the states in furthering
                      fundamental social policies.
       Sangha, 882 F3d at 102, citing Burger King, 471 US at 477.
             The reviewing court must accept as true uncontroverted
       allegations in the plaintiff’s complaint. Johnston, 523 F3d at 609
       (quotation omitted). But the district court isn’t required “to credit
       conclusory allegations, even if uncontroverted.” Panda, 253 F3d
       at 869. The court may also receive “‘any combination of the
       recognized methods of discovery,’ including affidavits,
       interrogatories, and depositions to assist in the jurisdictional
       analysis.” Little v SKF Serige AB, 2014 WL 710941, *2 (SD Tex),
       quoting Walk Haydel & Associates, 517 F3d at 241. Conflicts
       between any facts contained in the affidavits or other evidence
       submitted by the parties must be resolved in favor of the plaintiff




                                        6
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 7 of 19




       and the existence of personal jurisdiction. See Johnston, 523 F3d
       at 609 (quotation omitted).
                 3. Analysis
            Life Protect presents four arguments in support of its motion
       to dismiss—first, that Thomas doesn’t have standing to bring
       claims under §§ 227(b)(1)(A)(iii) and 227(c) because she hasn’t
       suffered a cognizable injury; second, that subject matter
       jurisdiction is lacking because § 227(b)(1)(A)(iii) was
       unconstitutional when the alleged calls were made; third, that
       Thomas hasn’t established that personal jurisdiction exists over
       it; and fourth, that Thomas hasn’t provided well-pleaded facts
       sufficient to indicate the facial plausibility of the claims asserted
       against it under the Texas Business and Commerce Code. Dkt 13.
            The last argument needn’t be addressed because Thomas
       withdrew the subject claim at hearing. Dkt 33 at 25. The first two
       arguments present questions of subject matter jurisdiction under
       Rule 12(b)(1) of the Federal Rules of Civil Procedure. The third
       addresses personal jurisdiction under Rule 12(b)(2). They will be
       addressed in that order, as inquiry into subject matter jurisdiction
       precedes personal jurisdiction in conceptual order. Wright &
       Miller, Federal Practice and Procedure § 1063.1.
                     a. Rule 12(b)(1), standing
            The criteria sufficient to confer Article III standing are well
       known. A plaintiff must show that she’s suffered an injury in fact;
       the injury is fairly traceable to the challenged conduct; and the
       injury is likely to be redressed by a favorable judicial decision.
       Salermo v Hughes Watters & Arkanase LLP, 516 F Supp 3d 696,
       704 (SD Tex 2021), citing Lujan v Defenders of Wildlife, 504 US 555,
       560–61 (1992). The alleged injury must be concrete to meet the
       injury-in-fact criteria, meaning that it must be “practical and
       developed, rather than ‘intellectual’ and ‘abstract.’” Salermo,
       516 F Supp 3d at 704, quoting Federal Election Commission v Akins,
       524 US 11, 20 (1998).
            Thomas alleges that Life Protect “repeatedly” called her “on
       a repetitive and continuous basis for solicitation purposes.”
       Dkt 9 at ¶ 13. She also alleges that she “did not request
       information” from Life Protect and “was also not interested in




                                        7
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 8 of 19




       purchasing” its product. Id at ¶¶ 14–15. And she alleges that Life
       Protect did this “with the purpose of harassing” her. Id at ¶¶ 36.
            Life Protect insists that this is insufficient to establish that its
       unwanted calls are a concrete harm. Dkt 13 at 12–15. Decision
       by the Fifth Circuit in Cranor v 5 Star Nutrition dictates otherwise.
       998 F3d 686 (5th Cir 2021). The plaintiff there brought action
       under the TCPA after receiving a single unsolicited text message
       from the defendant despite having already asked it not to text
       him. He alleged that the text message was annoying, wasted his
       time, depleted his phone battery, and invaded his privacy. The
       district court found this insufficient. But the Fifth Circuit
       reversed, holding that a single text message is a nuisance and an
       invasion of privacy and, thus, can alone establish standing. Id
       at 689–90, 692–93. Indeed, this type of nuisance is the kind of
       injury that the TCPA was specifically enacted to curb. Id at 688;
       see also Gadelhak v ATT Services, Inc, 950 F3d 458, 462 (7th Cir
       2020) (opinion by Barrett, J).
            If a single, unwanted text message gives rise to a concrete
       injury, multiple unwanted phone calls with prerecorded messages
       surely do as well. Judge Hoyt had no difficulty determining that
       the plaintiff there established a concrete injury by pleading that
       the calls constituted “a nuisance” because they were
       “bothersome, disruptive, and frustrating.” See Pepper v Life Protect
       24/7, Civil Action No 20-2154, Dkt 36 at 2, 5–6; see also Shields
       v Dick, 2020 WL 5522991, *3–5 (SD Tex) (finding concrete injury
       from single text message); Throndson v Huntington National Bank,
       2020 WL 3448281, *3–7 (SD Ohio) (concrete injury from
       unspecified number of “prerecorded calls to cell phones”).
            The motion under Rule 12(b)(1) directed towards standing
       will be denied.
                     b. Rule 12(b)(1), constitutionality of § 227(b)
            Life Protect also moves under Rule 12(b)(1) to dismiss
       Thomas’ claim under § 227(b)(1)(A)(iii), asserting that the
       provision was unconstitutional when it made the alleged calls
       in 2019. Dkt 13 at 15–19.
            As originally enacted in 1991, § 227(b)(1)(A)(iii) of the TCPA
       provided:




                                          8
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 9 of 19




                (1) Prohibitions. It shall be unlawful for any
                person within the United States, or any person
                outside the United States if the recipient is
                within the United States—
                (A) to make any call (other than a call made for
                emergency purposes or made with the prior
                express consent of the called party) using any
                automatic telephone dialing system or an
                artificial or prerecorded voice—
                (i) to any emergency telephone line (including
                any “911” line and any emergency line of a
                hospital, medical physician or service office,
                health care facility, poison control center, or fire
                protection or law enforcement agency);
                (ii) to the telephone line of any guest room or
                patient room of a hospital, health care facility,
                elderly home, or similar establishment; or
                (iii) to any telephone number assigned to a
                paging service, cellular telephone service,
                specialized mobile radio service, or other radio
                common carrier service, or any service for
                which the called party is charged for the call.
       From the outset, then, § 227(b)(1)(A)(iii) banned “almost all
       robocalls to cell phones.” Barr, 140 SCt at 2344.
           But Congress amended Section 227(b)(1)(A)(iii) in 2015 by
       adding the following language at the very end:
                (a) IN GENERAL.—Section 227(b) of the
                Communications Act of 1934 (47 U. S. C.
                227(b)) is amended—
                (1) in paragraph (1)—
                (A) in subparagraph (A)(iii), by inserting
                ‘, unless such call is made solely to collect a debt
                owed to or guaranteed by the United States’
                after ‘charged for the call.’
       Barr, 140 SCt at 2344–45, quoting Bipartisan Budget Act of 2015,
       129 Stat 588.




                                      9
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 10 of 19




             This amendment carved out a new and limited “government-
        debt exception to the general robocall restriction.” Barr, 140 SCt
        at 2345. But the Supreme Court held that exception to be
        content-based discrimination in violation of the First
        Amendment. Id at 2346–48. In doing so, it also decided that the
        appropriate remedy was to “sever the 2015 government-debt
        exception and leave in place the longstanding robocall
        restriction.” Id at 2355.
             Life Protect argues that it can’t be held liable for any calls
        that Thomas allegedly received in 2019 because the Supreme
        Court held aspects of § 227(b)(1)(A)(iii) to be unconstitutional
        between the time of amendment in 2015 until the Barr ruling in
        July 2020. Dkt 13 at 15–18. This question of retroactivity was
        unnecessary to the decision in Barr and so was left open—
        although certain Justices expressed views on it. A brief footnote
        in the plurality opinion by Justice Kavanaugh states:
                  As the Government acknowledges, although
                  our decision means the end of the government
                  debt exception, no one should be penalized or
                  held liable for making robocalls to collect
                  government debt after the effective date of the
                  2015 government-debt exception and before
                  the entry of final judgment by the District Court
                  on remand in this case, or such date that the
                  lower courts determine is appropriate. On the
                  other side of the ledger, our decision today does not negate
                  the liability of parties who made robocalls covered by the
                  robocall restriction.
        140 SCt at 2355, n 12 (emphasis added) (citation omitted). But
        only two justices joined this statement, being Chief Justice
        Roberts and Justice Alito. And Justice Gorsuch in dissent
        specifically noted that such approach would force courts to
        partake in the “very same kind of content discrimination” that
        Barr sought to eliminate because it would shield “only
        government-debt collection callers from past liability under an
        admittedly unconstitutional law.” Id at 2366.
             Many courts have determined (based on footnote 12) that
        the severability remedy applied retroactively to uphold the rest of




                                         10
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 11 of 19




        the TCPA, including Judge Hoyt in Pepper. See Civil Action No
        20-02154, Dkt 36 at 6 n 2; see also Abramson v Federal Insurance Co,
        2020 WL 7318953, *2 (MD Fla) (collecting five citations); Shen v
        Tricolor California Auto Group LLC, 2020 WL 7705888, *4 (CD
        Cal) (collecting two citations in addition to Abramson); Trujillo v
        Free Energy Savings Co LLC, 2020 WL 8184336, *5 (CD CA);
        McCurley v Royal Sea Cruises Inc, 2021 WL 288164, *2−3 (SD Cal);
        Mey v MedGuard Alert Inc, 2021 WL 1652945, *3−6 (ND WV);
        Van Connor v One Life America Inc, 2021 WL 2667063, *3−5
        (D SC). But some have declined to accord footnote 12 dispositive
        weight and instead held the entire provision to be invalid between
        enactment of the exception and the Barr ruling. For example, see
        Lindenbaum v Realgy LLC, 497 F Supp 3d 290, 297–99 (ND Ohio
        2020); Creasy v Charter Communications Inc, 489 F Supp 3d 499, 507–
        08 (ED La 2020); Hussain v Sullivan Buick-Cadillac-GMC Truck Inc,
        506 F Supp 3d 1242, 1245 (MD Fla 2020).
              Such disparate conclusions simply direct analysis towards the
        standard principles of constitutional and statutory interpretation
        by which to determine retroactivity. And by those lights, the
        better view is plainly in favor of applying the Barr remedy
        retroactively.
              It must always be remembered that a statute of Congress
        comes with a presumption of constitutionality. United States v
        Anderson, 901 F3d 278, 283 (5th Cir 2018), citing Skilling v
        United States, 561 US 358, 405–06 (2010). But still, Alexander
        Hamilton observed in The Federalist, no 78, “No legislative act,
        therefore, contrary to the Constitution, can be valid. To deny this,
        would be to affirm, that the deputy is greater than his principal;
        that the servant is above his master; that the representatives of
        the people are superior to the people themselves; that men acting
        by virtue of powers, may do not only what their powers do not
        authorize, but what they forbid.” The Federalist 524 (Wesleyan
        1961) (Jacob E. Cooke, ed). The United States Supreme Court in
        Marbury v Madison then set this principle as a familiar cornerstone
        of Article III power, declaring, “A legislative act contrary to the
        constitution is not law.” 5 US 137, 177 (1803).
              The finding of a law to be unconstitutional thus means that
        it is “void, and is as no law.” Ex parte Siebold, 100 US 371, 376



                                        11
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 12 of 19




        (1879); see also Marbury, 5 US at 177. This further means that
        courts must then treat “the original, pre-amendment statute as
        the ‘valid expression of the legislative intent.’” Barr, 140 SCt
        at 2353, quoting Frost v Corporation Commission of Oklahoma,
        278 US 515, 526–27 (1929). Still further, it is this “controlling
        interpretation of federal law” by the Supreme Court that “must
        be given full retroactive effect in all cases still open on direct
        review and as to all events, regardless of whether such events
        predate or postdate” announcement of the interpretation.
        Harper v Virginia Department of Taxation, 509 US 86, 97 (1993).
              Nothing disturbs the overall presumption in favor of the
        TCPA’s constitutionality. The decision in Barr finding
        unconstitutional only the government-debt exception means that
        only it was void from inception. That the exception was also found
        to be severable further confirms that its unconstitutional nature
        didn’t infect the constitutionality of the remainder of the
        TCPA—all of which was language enacted on a stand-alone basis
        well prior to the exception. At least two courts are in accord with
        this holding. Franklin v Navient Inc, 2021 WL 1535575, *2–4 (D
        Del 2021) (citations omitted) (opinion by Bibas, J, sitting by
        designation); see also Cano v Assured Auto Group, 2021 WL
        3036933, *5–9 (ND Tex) (citations omitted).
              The motion under Rule 12(b)(1) directed towards the
        constitutionality of § 227(b)(1)(A)(iii) will be denied.
                       c. Rule 12(b)(2), personal jurisdiction
              Thomas obviously doesn’t like receiving robocalls, especially
        those that she says she received from Life Protect. There’s no
        question that she could bring her TCPA claim against Life
        Protect in Virginia, where it has its principal place of business.
        The thornier issue is whether she can bring that claim here, in a
        venue more convenient to her and where she received the calls.
              Life Protect maintains that general jurisdiction is lacking
        because it’s not “at home” in Texas. Dkt 13 at 19. This seems
        obvious enough, and indeed, Thomas didn’t bother to respond
        to this contention. See Dkt 17.
              Life Protect also maintains that specific jurisdiction is
        lacking. It first contends that Thomas hasn’t established a
        sufficient connection between her alleged injury and Life



                                        12
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 13 of 19




        Protect’s alleged contacts with Texas. Id at 19–22. It also insists
        that Thomas hasn’t shown that it purposefully availed itself of
        Texas. Id at 23. Thomas contends to the contrary that specific
        jurisdiction exists over Life Protect because it called her and sent
        its product to her in Texas. Dk 17 at 7–8.
                           i.   Minimum contacts
             A court must first identify the “universe of possible
        jurisdictional contacts” when undertaking a minimum contacts
        analysis. Bulkley & Associates, 1 F4th 346 at 352. Those contacts
        must demonstrate that a defendant “purposely directed its
        activities toward the forum state or purposefully availed itself of
        the privileges of conducting activities there.” Seiferth v Helicopteros
        Atuneros Inc, 472 F3d 266, 271 (5th Cir 2006) (quotation omitted).
        “Mere foreseeability, standing alone, does not create
        jurisdiction.” Moncrief Oil International Inc v OAO Gazprom, 481 F3d
        309, 313 (5th Cir 2007). But “a nonresident can establish contact
        with the forum by taking purposeful and affirmative action, the
        effect of which is to cause business activity (foreseeable by the
        defendant) in the forum state.” Central Freight Lines Inc v APA
        Transport Corp, 322 F3d 376, 382 n 6 (5th Cir 2003), citing
        Mississippi Interstate Express Inc v Transpo Inc, 681 F2d 1003, 1007
        (5th Cir 1982).
             Thomas identifies two alleged contacts between Life Protect
        and Texas—the alleged robocalls made to her and the product
        sold and mailed to her. Dkt 9 at ¶¶ 13, 18, 20–21; Dkt 17 at 8.
        Life Protect says that those aren’t enough.
                                A. Making robocalls
             Curiously, the live complaint doesn’t directly state that
        Thomas has a phone number with a Texas area code. But it does
        allege that she resides in Katy, Texas and that the line at issue is
        her “residential and personal cellular telephone number.” Dkt 9
        at ¶¶ 6, 11. And further, this is the line to which Life Protect
        allegedly made its robocalls. Id at ¶¶ 13, 18, 20. This is sufficient
        to allege that Life Protect made robocalls to her in the forum.
        That isn’t really in dispute, with the issue instead being whether
        such robocalls into Texas are sufficient purposeful availment to
        establish the requisite minimum contacts.




                                          13
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 14 of 19




             The Fifth Circuit holds that minimum contacts may be
        satisfied when a nonresident defendant intentionally commits “an
        act outside the state that causes tortious injury within the state.”
        Guidry v United States Tobacco Co, 188 F3d 619, 628 (5th Cir 1999)
        (collecting cases). And it further holds, “Even an act done outside
        the state that has consequences or effects within the state will
        suffice as a basis for jurisdiction in a suit arising from those
        consequences if the effects are seriously harmful and were
        intended or highly likely to follow from the nonresident
        defendant’s conduct.” Ibid (collecting cases).
             As to the intentionality of Life Protect’s conduct directed into
        the forum, the Fifth Circuit and the Supreme Court recognize
        that unwanted calls are “intrusive” and constitute a “nuisance and
        privacy invasion.” Barr, 140 SCt at 2344 (quotations omitted);
        Cranor, 998 F3d at 690–92 (citations omitted). Robocalls are thus
        akin to traditional intentional torts of, for example, trespass and
        nuisance. Cranor, 998 F3d at 690–93. And certainly, Life Protect’s
        robocalls didn’t happen by chance or fortuity, but only by
        intention and design.
             The closer question is perhaps whether the effect here was
        seriously harmful. At first glance, the harm generated by a robocall
        may seem insignificant. But this can’t be so, as Congress
        determined that specific legislative action was necessary to
        prohibit these calls and their cumulative effects. Indeed, the
        Supreme Court recognizes that the TCPA was passed in response
        “to a torrent of vociferous consumer complaints about intrusive
        robocalls,” which were considered both a nuisance and a privacy
        invasion. Barr, 140 SCt at 2344 (emphasis added). The unique
        volume and intrusive nature of robocalls warrant labeling them
        seriously harmful within the meaning of this inquiry.
             But according to Life Protect, the calls still shouldn’t count
        as purposeful availment of Texas because it didn’t know that any
        particular call made to any particular area code would be received
        in the particular State of Texas. This argument derives from the
        requirement noted above that the effects at issue must have been
        intended or highly likely to follow from the nonresident defendant’s
        conduct. Guidry, 188 F3d at 628–29 (citations omitted).




                                         14
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 15 of 19




             Some courts have agreed with such argument, holding that a
        phone call can’t establish minimum contacts when the defendant
        doesn’t specifically know that its conduct will reach the particular
        forum. For example, see Cantu v Platinum Marketing Group LLC,
        2015 LEXIS 90824, *8–12 (SD Tex) (citations omitted) (TCPA
        claim for unwanted automated cellphone calls); Sojka v Loyalty
        Media LLC, 2015 WL 2444506, *3 (ND Ill) (citations omitted)
        (TCPA claim for unsolicited text messages); Frank v Gold’s Gym
        of North Augusta, South Carolina, 2018 WL 3158822, *3 (D Minn)
        (citations omitted) (same). This Court disagrees. Congress
        designed the TCPA to protect consumers wherever they might
        receive and be harassed by robocalls. And requiring such putative
        hyper-specific knowledge by the offending, robocalling
        defendant would severely curtail the statutory protection granted
        by Congress to individuals against such robocallers.
             Under substantive law, a tortfeasor can quite plainly be liable
        for intentional conduct, even where the precise harm or exact
        victim might not be known in advance. For example, firing a gun
        into a crowd will still land you in a lot of trouble, even if you
        aren’t aiming at anyone in particular. See generally Transportation
        Insurance Co v Moriel, 879 SW2d 10, 23 n 15 (Tex 1994)
        (superseded by statute on other grounds) (observing that person
        shooting into crowd and not hitting anyone but causing property
        damage is still liable for gross negligence), citing TXO Production
        Corp v Alliance Resources Corp, 509 US 443, 458–60 (1993)
        (observing that punitive damages could substantially outweigh
        actual damages if a person fired a gun into crowd and only caused
        property damage); Misle v State Farm Mutual Automobile Insurance
        Co, 908 SW2d 289, 290–91 (Tex App—Austin 1995, no writ)
        (citations omitted) (shooting into crowd and hitting someone
        brings liability in battery and not mere negligence). The same is
        true when creating an attractive nuisance on your property.
        Restatement (Second) of Torts § 339 (1965); see generally Texas
        Utilities Electric Co v Timmons, 947 SW2d 191, 193–94 (Tex 1997)
        (reaffirming adoption of § 339 and collecting cases).
             The inquiry into jurisdictional contacts doesn’t proceed on
        the exact same basis. Even so, the Fifth Circuit recognizes an
        analogous distinction:




                                        15
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 16 of 19




                  When the actual content of communications with a forum
                  gives rise to intentional tort causes of action, this alone
                  constitutes purposeful availment. The defendant is
                  purposefully availing himself of “the privilege
                  of causing a consequence” in Texas. Cf Serras v
                  First Tennessee Bank National Association, 875 F2d
                  1212 (6th Cir 1989). It is of no use to say that
                  the plaintiff “fortuitously” resided in Texas.
                  See Holt Oil, 801 F2d at 778. If this argument
                  were valid in the tort context, the defendant
                  could mail a bomb to a person in Texas but
                  claim Texas had no jurisdiction because it was
                  fortuitous that the victim’s zip code was in
                  Texas. It may have been fortuitous, but the
                  tortious nature of the directed activity
                  constitutes purposeful availment.
        Wien Air Alaska, 195 F3d at 213 (emphasis added, citation form
        edited). And the Fifth Circuit notably holds that a defendant that
        initiates a telephone call and allegedly commits an intentional tort
        purposefully avails itself of the state where the effect of the tort
        fell and can therefore be subject to personal jurisdiction there.
        Trois v Apple Tree Auction Center, Inc, 882 F3d 485, 490–91 (5th Cir
        2018) (collecting cases).
             It thus doesn’t matter whether Life Protect knew in advance
        that Thomas resided in Texas because certain types of intentional
        conduct must, by their very nature, manifest their effects beyond
        the borders of the state in which the defendant acts. Here, Life
        Protect (allegedly) engaged in the very business practice
        specifically condemned by Congress—calling numbers
        robotically at random. And by doing so, Life Protect knew full
        well that it was using cellular and wire lines intended to go far
        beyond its home state. In this instance, wherever it reaches a
        consumer with a robocall, Life Protect has purposefully availed
        itself of that state’s laws. That it didn’t know precisely where its
        intentional, externally directed contact would land with each dial
        of the phone is no reason to deprive a federal court of personal
        jurisdiction where its calls did, in fact, land.




                                         16
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 17 of 19




             This isn’t to say that a person carrying around a cell phone
        necessarily carries with it personal jurisdiction over any business
        that might call that line wherever the phone might be located at
        the time. For instance, a business calling the (713) area code with
        the expectation of reaching someone in Houston won’t
        necessarily be subject to personal jurisdiction in Oklahoma City
        if the person receiving the call happened to travel there with his
        or her cell phone that day.
             But minimum contacts sufficient to establish personal
        jurisdiction exist here. Where a business is alleged to engage in
        intentional practices assuredly designed to manifest results across
        the country in contravention of a federal statute, the act of
        reaching out in that prohibited manner is purposeful availment
        of “the privilege of causing a consequence” in whatever state that
        call reaches. Wien Air Alaska, 195 F3d at 213.
                                B. Sending a product
             Thomas also alleges that Life Protect sold her its product
        over the phone and mailed it to her in Texas. Dkt 9 at ¶¶ 20–22;
        Dkt 17 at 8. Life Protect argues that merely contracting with a
        resident of a forum is insufficient to establish purposeful
        availment. Dkt 13 at 21, citing Freudensprung v Offshore Technical
        Services Inc, 379 F3d 327, 344 (5th Cir 2004); Dkt 19 at 8, citing
        Holt, 801 F2d at 778. But in both of its cited cases, the Fifth
        Circuit found that the significance of the minimum contacts was
        “severely diminished” due to choice-of-law provisions requiring
        that any contract disputes be governed by the law of a state
        different than that of the forum. Freudenspring, 379 F3d at 344
        (citations omitted); Holt, 801 F2d at 778 (citations omitted).
        There’s no such provision here to similarly diminish the
        significance of Life Protect’s alleged contacts with Texas.
             The Fifth Circuit instead recognizes that mailing a product
        to a resident of the forum may on its own constitute “a significant
        contact with the forum.” In re Chinese Manufactured Drywall Product
        Liability Litigation, 742 F3d 576, 588 (5th Cir 2014). And Life
        Protect’s knowledge of Thomas’s location prior to selling and
        mailing her the product indicates that it took “purposeful and
        affirmative action, the effect of which is to cause business activity
        (foreseeable by the defendant) in the forum state.” Central Freight




                                         17
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 18 of 19




        Lines 322 F3d at 382 n 6 (citation omitted); see Dkt 9 at ¶¶ 13,
        19–22; Dkt 17 at 8.
             The alleged robocalls that Life Protect made to Thomas
        while she was in Texas and the product it sold and mailed to her
        in Texas both satisfy minimum contacts.
                          ii.   Harm arising out of or relating to the
                                forum-related contact
             Thomas argues that the harm she seeks to vindicate here
        arose from Life Protect’s alleged calls to her. Life Protect asserts
        to the contrary that she “alleges no facts suggesting her claims
        arise out of Life Protect’s supposed business activities in Texas.”
        Dkt 19 at 9. That’s nonsense. She alleges that Life Protect called
        her “on a repetitive and continuous basis for solicitation
        purposes,” without her prior request or consent, and despite her
        number being on the Do Not Call Registry. Dkt 9 at ¶¶ 13–14, 16.
        When Thomas received these calls, she was solicited to purchase
        Life Protect’s medical-alert devices, which she did—after which
        Life Protect charged her and sent her the device. Id at ¶¶ 19–22.
             From this, it’s quite clear that the alleged calls themselves
        constitute a nuisance and are also directly related to the mailing
        of the package, in violation of 47 USC § 227(b)(1)(A)(iii). And
        this further violated 47 USC § 227(c)(5) and 47 CFR § 64.1200(c)
        because Thomas had registered her number on the federal do-
        not-call list. As such, the alleged harm arises out of Life Protect’s
        forum-related contacts.
             The motion under Rule 12(b)(2) directed towards personal
        jurisdiction will be denied.




                                         18
Case 4:20-cv-03612 Document 39 Filed on 09/10/21 in TXSD Page 19 of 19




                4. Conclusion
            The motion by Defendant Life Protect, Inc to dismiss the
        amended complaint of Plaintiff Kelly Thomas is DENIED.
        Dkt 13.

           SO ORDERED.
           Signed on September 10, 2021, at Houston, Texas.



                                  Hon. Charles Eskridge
                                  United States District Judge




                                    19
